Citation Nr: 1115047	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-12 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the severance of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Propriety of the severance of Dependents Educational Assistance (DEA) benefits, pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. J. S.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from December 1985 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of that hearing is also associated with the claims folder.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence.  

In December 2010, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO granted entitlement to a TDIU rating, effective September 19, 1998; the award was based on the evidence showing that the Veteran was unable to secure or maintain substantially gainful employment.

2.  In a January 2003 rating decision, the RO granted entitlement to DEA, effective December 1, 2001; the award was based on a showing that the Veteran had a total service-connected disability, which was permanent in nature.

3.  In a July 2007 rating decision, the RO proposed to discontinue the TDIU and DEA benefits, based on a finding that the Veteran had been substantially and gainfully employed for at least twelve months.

4. In an October 2007 rating decision, the RO terminated the TDIU and DEA benefits, effective January 1, 2008.

5.  Clear and convincing evidence does not demonstrate actual employability at the time the TDIU was discontinued.

6.  Evidence of record demonstrates that, at the time the DEA was discontinued, the Veteran's TDIU had been improperly terminated.


CONCLUSIONS OF LAW

1.  As severance of TDIU was not in accordance with law, the criteria for a restoration of a TDIU, from January 1, 2008, are met.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2010).

2.  As severance of DEA was not in accordance with law, the criteria for restoration of DEA benefits, under the provisions of 38 U.S.C.A. Chapter 35, from January 1, 2008, are met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The restoration of the TDIU and DEA benefits constitutes a complete grant of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claims is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Laws and Regulations

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112(b)(6).

Under 38 C.F.R. § 3.343(c)(1), in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Under 38 C.F.R. § 3.343(c)(2), if a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For the purposes of DEA under 38 U.S.C.A Chapter 35, basic eligibility exists if the veteran was discharged from service under conditions other than dishonorable and if he or she has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807, 21.3021 (2010).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable in this case, e.g., the death of the veteran or if the veteran is currently on active duty.  Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background

Historically, in a March 1999 rating decision, the RO awarded a TDIU, indicating that the Veteran asserted that her service-connected psychiatric and post-operative lumbar disc disease prevented her from working.  The RO determined that the Veteran's combined service-connected disabilities were productive of significant industrial impairment, which would preclude gainful employment consistent with her educational and occupational experience.  

In June 1999, the Veteran informed the RO that she had started working as of April 12, 1999.  VA treatment records showed that she was hospitalized from February to March 2001 with diagnoses of cocaine dependence, major depressive episode (MDE), and borderline personality disorder.  It was indicated that she was homeless and working as a prostitute to support herself.  She failed to report for a VA mental disorders examination scheduled in May 2001. 

In a September 2001 rating decision, the RO proposed discontinuing the Veteran's TDIU rating.  A November 2001 VA mental disorders examination report listed diagnoses of bipolar disorder and substance abuse in remission.  The RO continued the Veteran's TDIU rating in a March 2002 rating decision. 

In a January 2003 rating decision, the RO awarded DEA benefits, effective December 1, 2001.  The basis for the RO's award was the finding that the Veteran had a total service-connected disability, which was permanent in nature.

In August 2004, the Veteran informed the RO that she had been working for 24 hours a week at $9.00 an hour at Hall-Farmer & Associates since August 11, 2004.  In a September 2004 letter, the RO informed the Veteran that her reported annual income was below the poverty threshold and that her compensation benefits would remain unchanged. 

In April 2006, the Veteran returned a VA Form 21-4140 (Employment Questionnaire), in which she indicated that she had been employed as an Auto Cad Operator and working 18 to 23 hours a week.  Her highest gross earnings per month were $900.00.  She further reported that she lost four weeks of time from work due to illness.

The RO again continued the Veteran's TDIU rating in an April 2006 rating decision. 

In April 2007, the Veteran returned another VA Form 21-4140 (Employment Questionnaire), in which she indicated that she had been employed as an Auto Cad Operator with Hall-Farmer & Associates from 1999 to 2007.  She detailed that she is working 20 to 23 hours a week and that her highest gross earnings per month were $830.00.  She further reported that she lost 120 hours of time from work due to illness.

A completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) was received from the Veteran's employer in May 2007.  It was noted that she was currently employed as a surveying Auto Cad technician for eight hours daily and 24 hours weekly.  Her salary from May 1, 2006, to May 1, 2007, was listed as $11,540.77.  It was reported that she lost 35 days of time during the last 12 months due to disability. 

In a July 2007 rating decision, the RO proposed to discontinue the Veteran's TDIU and the DEA benefits awarded on the basis of the Veteran's TDIU.  The RO indicated that, if a veteran with a TDIU begins to engage in a substantially gainful occupation, the Veteran's rating may not be reduced solely on the basis of gainful occupation, unless the Veteran maintains the occupation for a period of twelve consecutive months.  Because the form returned by the Veteran's employer in May 2007 showed the Veteran worked as technician since 1999 and made an annual wage of $11,540.77 for the time period from May 1, 2006, to May 1, 2007, the RO found that she was able to secure and follow a gainful occupation.  The Veteran was given 60 days to furnish any evidence or rebuttal.  She was informed that once the final termination was made, she would receive benefits at the 90 percent rate instead of 100 percent.  Entitlement to DEA was proposed to be discontinued, as basic eligibility for that benefit would not be met once entitlement to TDIU was discontinued and she would no longer have a total service-connected disability.

By letter dated in July 2007, the RO advised the Veteran that it proposed to discontinue entitlement to TDIU and DEA.  She was advised that her compensation would remain at the present 100 percent rate for 60 days and that she could submit evidence regarding her employment or other evidence showing why the RO should not discontinue TDIU and DEA benefits.  She was advised to submit that evidence within 60 days as well as her right to request a personal hearing.  Thereafter, she was advised that if she did not contact the RO within 60 days, the RO would reduce her evaluation effective the first of the month following 60 days from the date of the notification letter.  Accompanying the letter was a copy of the proposed rating severance which included discussion of the evidence that was the basis for the proposed termination of entitlement to TDIU and DEA benefits. 

In July 2007, the Veteran returned another VA Form 21-4140 (Employment Questionnaire), in which she indicated that she had been employed as an Auto Cad Operator with Hall-Farmer & Associates until resigning in July 2007.  She detailed that she was working 20 hours a week and that her highest gross earnings per month were $800.00.  She further reported that she lost 37 days of time from work due to illness.

In a July 2007 statement, the Veteran asserted that was unaware that her employment would be considered any kind of gainful employment.  She indicated that she had only worked three days a week and that she often missed work due to her physical and mental limitations.  She also submitted private treatment records dated from 2004 to 2006 that referred to nonservice-connected disorders. 

In an October 2007 rating decision, the RO discontinued the Veteran's TDIU, and DEA benefits, effective January 1, 2008.  The RO indicated that the Veteran's yearly income of $11,540.77 was not considered marginal employment and exceeded the poverty threshold guideline.  The basis for the termination of the TDIU was RO's determination that the evidence showed that the Veteran could secure and follow a substantially gainful occupation and that her service-connected disabilities did not prevent her from doing so, as evidence showed gainful employment from May 1, 2006, to May 1, 2007.  The Veteran's service-connected disabilities were as follows:  major depressive disorder (rated as 70 percent disabling); lumbar discectomy (rated as 40 percent disabling); right shoulder dislocation (minor) (rated as 10 percent disabling); right wrist ganglion cyst (minor) (rated as 10 percent disabling); and residuals of ventral hernia (rated as noncompensable).  Parenthetically, at 90 percent, the Veteran's combined disability rating continued to meet the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

In her October 2007 notice of disagreement, the Veteran's representative argued that the Veteran's prior employment should be considered marginal employment.  It was indicated that she subsequently quit that supplementary job and was willing to suffer without that money in order to reestablish and secure her previously granted benefit.  In an additional statement, it was asserted that the Veteran's service-connected disabilities have consistently affected her ability to maintain gainful employment and that the employment she was temporarily involved in did not exceed the prescribed poverty threshold. 

In a May 2008 VA spine examination report, the examiner listed a diagnosis of lumbar degenerative disc disease and noted that the Veteran was unemployed.  It was noted that the current level of severity was mild to moderate and that the Veteran was very functional with little residual disability at that time. 

In a May 2008 VA mental disorders examination report, the examiner listed a diagnosis of severe, mixed bipolar disorder, noting that the Veteran's condition remained severe and labile in mood and affect with an inability to hold a job due to her problems in dealing with the stress of everyday living.

In her May 2008 substantive appeal, the Veteran contended that she resigned from her job because she was told she couldn't work and receive her benefits after she had been repeatedly told it was alright for her to be employed. 

VA treatment records dated in June 2008 detailed that the Veteran was treated for major depressive disorder, tetrahydrocannabinol (THC) abuse, and cocaine dependence in full sustained remission. 

A July 2008 private MRI report listed an impression of spondylosis of the lumbar spine with no evidence for acute injury. 

In a September 2008 statement, the Veteran's former immediate supervisor detailed that she came in late or left work early in order to arrive at appointments or due to illnesses on many occasions during her time of employment. 

An October 2008 statement from a private licensed clinical social worker (LCSW) identified as B. J. S. listed diagnoses as bipolar disorder (hypomanic) and polysubstance dependence (in remission).

In a January 2009 VA spine examination report, the examiner listed a diagnosis of herniated disc/degenerative joint disease and noted that the Veteran was unemployed.  It was noted that the current level of severity of his lumbar spine disorder was moderate. 

In a January 2009 VA mental disorders examination report, the examiner listed a diagnosis of bipolar disorder, noting that the Veteran's stressors were moderate.  It was noted that the Veteran reported interpersonal conflict in past at work and that she was likely to have difficulty with interpersonal interaction owing to her mood lability.  

Additional VA treatment notes dated in 2009 showed continued treatment and supportive therapy for bipolar disorder.  The Veteran reported going through financial stress since her VA disability was reduced.

In a May 2010 VA spine examination report, the examiner listed a diagnosis of lumbar spine degenerative disc disease with mechanical low back pain status post diskectomy and noted that the Veteran was unemployed.  

During the November 2010 hearing, the Veteran detailed that she was very familiar with another employee as well as the owner of her past company of employment.  She asserted that she was provided work environment that her allowed to work part-time due to her inability to handle a full-time position.  She also testified that her friend and fellow employee was able to influence her employer to allow fluctuating hours and part-time employment that represented a protected work environment.  She reported that she was able to miss work weekly and that she went to work for therapeutic reasons to get away from a stressful home environment.  The Veteran added that her friend was now deceased and that she was unable to obtain a part-time job with her former employer or with any other business.

The Veteran's former treating LCSW, B. J. S., testified that she advised the Veteran to seek some type of employment as a stress reliever and distraction from her chaotic living situation as well as to attend AA meetings.  She emphasized that the purpose of the Veteran was intended to therapeutic, and that the Veteran's friends and co-worker helped to facsilitate that environment.  The social worker commented that she noticed an improvement in the Veteran while she was working.  The Veteran's representative indicated that the Veteran discontinued her employment after receiving notification from VA that she was going to be reduced.  It was indicated that intent of employment was to put her in a sheltered environment so that she could have a distraction from stressors at home, not to earn wages that exceeded the poverty level and endangered her entitlement to benefits.  

In December 2010, the Veteran submitted private therapy records dated from 2004 to 2009 from her treating LCSW, B. J. S.  The Veteran's employment situation, home life, and stressors are discussed in detail in these records.  In July 2004, it was noted that the Veteran wanted to work part-time.  It was indicated that she was working three days a week and questioning her decision to work in September 2004.  In May, July, and October 2006, records showed her dysfunctional and stressful home situation.  The LCSW remarked that the Veteran was experiencing problems with motivation and that she was too depressed to go to work.  It was reported that she was trying to work two days a week in records dated in November 2006 and February 2007.  Additional therapy records dated in early 2007 detailed that the Veteran moved to her own rental housing and was less stressed.  In a July 2007 record, the LCSW specifically discussed that the Veteran's prior employment was to keep her from isolating.  The therapy session included discussion on how the Veteran was only able to keep her job because the boss was her friend and understood her limitations.  It was noted that the Veteran resigned from her job, was terrified over the VA notification about her benefits, was keeping up with all medical appointments, and had to move back in with her mother.    

Analysis

As an initial matter, it is clear that the RO properly complied with the procedural actions required by 38 C.F.R. § 3.105(e) prior to terminating the TDIU benefits. Thus, the Board will focus on the propriety of the RO's decision to discontinue the Veteran's TDIU and DEA benefits.

However, the RO's rating reduction was not in accordance with law and regulations governing the termination of TDIU benefits.  Quite simply, the RO never considered the provisions of 38 C.F.R. § 3.343(c), pertaining to continuance of total disability ratings, which state that an award of TDIU benefits cannot be terminated unless actual employability is established by "clear and convincing evidence."  See generally Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002) (noting that the provisions of 38 C.F.R. § 3.343(c) require that "[a]ctual unemployability to terminate TDIU be established by 'clear and convincing evidence.'")

In terminating the award of TDIU in the July and October 2007 rating decisions, the RO did not cite the provisions of 38 C.F.R. § 3.343(c) or use language which shows that these provisions were implicitly utilized.  As such, the Board has no option but to conclude that the RO terminated the TDIU benefits under the wrong standard of review.

The Court has held that when VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and should be set aside as "not in accordance with the law."  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Horowitz v. Brown, 5 Vet. App. 217 (1993); Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993); 38 U.S.C.A. § 7261(a)(3)(A).

Aside from the RO's use of the wrong standard of review, the Board finds that the termination of TDIU is not supportable in this case, as evidence of record does not show the Veteran's actual employability is established by clear and convincing evidence as of January 1, 2008.

The Board notes that the pertinent record reflects that, at the time of the termination, the Veteran had annual earned income that exceeded the poverty level, as established by the U.S. Census Bureau for a period of twelve consecutive months.  The Board is cognizant that the $11,540.77 reportedly earned by the Veteran in the prior 12 months from May 1, 2006, to May 1, 2007, does exceed the United States Census Bureau's poverty threshold for one person for the calendar years of 2006 and 2007.  See www.census.gov.  Further, while not a determinative fact, the Board cannot ignore the fact that the Veteran only exceeded the poverty threshold in 2006 by $1,052.  

As discussed above, marginal employment is not considered substantially gainful employment.  While marginal employment generally not deemed to exist when a Veteran's earned annual income exceeds the amount established by the U.S. Census Bureau as the poverty threshold for one person, marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  

The Veteran has stated that she worked part-time with fluctuating hours in a work environment arranged by a close friend until she resigned in July 2007.  Statements from the Veteran and her therapist indicated that she was often allowed to miss work due to her physical and mental limitations, illnesses, and medical appointments.  The statement from her former employer acknowledges the leniency provided to the Veteran.  In a May 2008 VA mental disorders examination report, the examiner specifically noted that the Veteran's condition remained severe and that she was labile in mood and affect with an inability to hold a job due to her problems in dealing with the stress of everyday living.  Finally, the Veteran's former LCSW specifically indicated during the November 2010 hearing as well as in her private therapy records dated from 2004 to 2009 that the intent of the Veteran's employment was to provide her with a sheltered environment so she could have a therapeutic distraction from a dysfunction home environment.  

Thus, the Board finds that there is no clear and convincing evidence of the Veteran's actual employability at the time of the discontinuance of a TDIU.  Evidence of record did not show she was able to maintain a substantially gainful occupation or that her employment was not marginal or protected during the period of twelve consecutive months from May 2006 to May 2007 prior to termination of TDIU.

Based on the foregoing, the Board finds that the termination of the Veteran's TDIU rating was not proper and is restored, effective January 1, 2008.

Considering the pertinent evidence in light of the above regulations, DEA benefits for this Veteran are predicated on her having a permanent, total service-connected disability.  As indicated above, in the October 2007 rating decision at issue in this appeal, the RO terminated the Veteran's TDIU, effective January 1, 2008.  However, the Board has determined above that the criteria for termination of a TDIU, as of that date, are not met.  As her TDIU has been restored, the claim for restoration of DEA benefits, as of January 1, 2008, is also warranted.


ORDER

The severance of TDIU was not proper, and restoration of TDIU, effective January 1, 2008, is granted.

The severance of DEA was not proper, and restoration of DEA, effective January 1, 2008, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


